Title: From George Washington to William Cocks, 28 December 1755
From: Washington, George
To: Cocks, William



[Winchester, 28 December 1755]
To Captain William Cocks, of the First Company of Rangers.

You are hereby Ordered to repair to your Company with all possible dispatch. I have found it impracticable to procure

Clothes for your men. I think none so proper for Rangers as Matchcoats; therefore would advise you to procure them.
Those who have not received Clothing for the future will have their full pay, without stoppages; and those already made, will be repaid to them. Those who have been clothed, must either return them, or allow stoppages.
I would have you consult your men, and fall upon some method to supply them immediately. I would have all your accompts with your men fairly stated against I come up: and always when you make payment hereafter, take receipts from each man, one of which you are to have entered in a Book kept for that purpose, for your own use: the other on a sheet of paper, and transmitted to me monthly.
You will receive a Bill against Mutiny and Desertion, which you must have often read to the men. And further assure them, that if any Soldier deserts, although he return himself, he shall be hanged. Given &c. at Winchester: 28th December, 1755.

G:W.

